Title: To Benjamin Franklin from Richard Bache, 4 January 1773
From: Bache, Richard
To: Franklin, Benjamin


Dear and Honoured Sir
Philadelphia Janry 4. 1773.
By the October Packet, I am favored by yours of 7. that Month, am obliged to you for the pleasing Intelligence, that my Mother and Sisters were well, for it is some time since I heard from them. I am glad to hear, that the Bill I sent you was duly honored. I had really forgot the five Guineas you lent me, on the Morning I left you, or should have included them in the Bill. They shall be applied as you direct. My Note I received, inclosed in your Letter to my Mother by the Novr. Packet.
I had the Pleasure when in Jamaica, of being acquainted with several Gentlemen, who had a smattering of Electricity, and were great Admirers of your Publication on that, and other Philosophical Subjects; but I never heard any such Report as you mention, of any Building being struck by Lightening, which had two Conductors, or any Conductor, tho’ such a thing might have happened in a remote part of the Island, and I never hear of it. Mr. Ross of this Place was told some years ago by Captain Oswald Eve, whom I believe you know; and who has been in Jamaica, that such an Accident as you describe happened there, and Mr. Ross gave such credit to the Story, as to induce him to take down the Rod which he had put up at the Gavel End of his new House in Chestnut Street, because Mr. Lawrence had put up one at the end of his House, which is adjoining Mr. Ross’, and indeed both Houses may be said to be under one Roof. By first Opportunity, I shall write to my Friend Mr. Grant of Kingston, who is a sensible, intelligent Man, and desire him to inquire and let me know, if any such Accident ever happened in Jamaica, and to give me the particulars you require.
I am afraid I shall be obliged to sue Shuts’ Estate for the Amount of your Note, as the Executors seem little disposed to liquidate it. Armbruster hath never paid any thing, nor is it likely that he ever will pay any thing, he has been in Jail, and is an idle, drunken good for nothing Fellow; The Types he had were distrained for Rent, and by my Mother replevied, in Consequence of which she was obliged to pay £35. to get possession of the Types, and it is a Doubt with me whether they are worth this Sum. Mr. Maugridge’s Mortgage has been paid off, my Mother tells me some time ago, this is all I know of it. I am afraid that the Insurance on your two Houses in Market Street, in front of us, expired some time ago, and hath not been renewed, if I find this to be the Case (which the Policies will declare, when my Mother finds them) I shall meet the Directors, and endeavor to get the Policies renewed, without forfeiture of premium, which I find is a penalty annexed to the failure of renewing them within a year after they expire. I am glad your Bankers stood their Ground—I imagined you could not otherways be affected by the late Failures.

I suppose my Mother, who writes you by this Conveyance, acquaints you of Mr. Hall’s Death, he was a good Man and dies much lamented. I hope we shall soon hear of the Completion of the Ohio Grant, numbers of People seem eager to become Setlers in that part, and many more Purchasers as they think it will be providing at least for Posterity.
Sally and Ben join me in Love and Duty, and in wishing you and your new Neighbours in Craven Street the return of many happy Years. I have the Honor to subscribe myself Dear Sir Your Affectionate Son
Richd: Bache 
